After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
This court, on January 29, 1999, affirmed the trial court’s judgment, without an opinion. — So.2d-(Ala.Civ.App. 1999) (table). On certiorari review, the Supreme Court of Alabama affirmed our judgment of affirmance insofar as it “affirmed that portion of the circuit court’s judgment ordering Gulf States to pay Dr. Bentley’s fees as a vocational expert,” but reversed it insofar as it “affirmed that portion of the circuit court’s judgment ordering Gulf States to pay Dr. Bentley’s fees for providing psychotherapy sessions.” Ex parte Gulf States Steel, Inc., 772 So.2d 1122, 1124 (Ala.2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the trial court’s judgment is reversed insofar as it relates to Dr. Bentley’s fees for providing psychotherapy sessions, and this cause is remanded for entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.